DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 April 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 26, “temperature responsive elements 158” should likely read “temperature responsive elements 156 and 158”
In Paragraph 31, “performing multiple calculations ad different points” should likely read “performing multiple calculations at different points”
In Paragraphs 33 and 34 element 404 is alternatively referred to as “main flow line”, “fluid pathway” or “fluid conduit”. Please correct for consistency.
In Paragraph 34 “while adjusting the flor restriction” should likely read “while adjusting the flow restriction”. 
Appropriate correction is required.
Claim Objections
Claims 1, 5, 9, 13, 17 and 19 are objected to because of the following informalities:
Claim 1 recites the limitation "the pressure signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the reduced flow path" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a preset flow value” in line 3.  There is already a preset flow value recited in Claim 3, from which Claim 5 depends.
In Claim 9, line 6, “from inlet valve” should likely read “from the inlet valve”.
Claim 13 recites the limitation "at least one transducer pressure signals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the flow restrictor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the temperature change data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 6 and 18 recite the limitation "the resistance change of a solenoid component" in line 1  There is insufficient antecedent basis for this limitation in the claim.
	Claims not specifically referenced are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 9,557,744; hereinafter “Ding ‘744”) in view of Ding et al (US 2011/0022334; hereinafter “Ding ‘334”).
Regarding Claim 1, Ding ‘744 discloses a method (Figure 2), the method comprising: 
providing a main fluid flow path (from 32 to 34 via restrictor 52 in Figure 2) connected to a flow restrictor (52), and at least one transducer downstream from the inlet valve and connected to the main flow path (56), a shut off valve located downstream from the inlet valve and connected to the main flow path (18), and a control module (16); calculating with the control module flow rate from the pressure signal from the at least one transducer (Col 6, lines 37-41 and Col 6, lines 54-56); and adjusting the shut off valve to adjust the flow rate through the flow restrictor (Col 5, lines 54-61), 
but fails to expressly disclose an inlet valve connected to the flow path and calculating the control module flow rate from the pressure signal when the inlet valve is closed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744 to incorporate the teachings of Ding et al ‘334 to provide for an inlet valve connected to the flow path and calculating the control module flow rate from the pressure signal when the inlet valve is closed.  Doing so would be combining prior art elements according to known methods (the inlet valve of Ding et al ‘334 with the system of Ding ‘744) to yield predictable results (to provide control of fluid into the main flow path).
Regarding Claim 2, Ding et al ‘334 teaches using the control module to continuously shut the inlet valve to calculate a rate of decay of fluid flow (¶ 22-24).
Regarding Claim 3, Ding ‘744 disclose using the control module to adjust the shutoff valve based on the rate of decay calculations to adjust the flow to a preset flow value (Col 6, lines 37-41 and Col 5, lines 54-61).  
Regarding Claim 4, Ding ‘744 disclose providing a reduced flow path connected to the main flow line downstream from the inlet valve (38 in Figure 2).  
Regarding Claim 5, Ding et al ‘334 teaches using the control module to calculate rate of decay of fluid flow along the reduced flow path (330 in Figure 3 in the system of Figure 1) and adjusting the shutoff valve to adjust fluid flow based on the calculations and a preset flow value (¶ 13-14).  
Regarding Claim 9, Ding ‘744 discloses a system (Figure 2), the system comprising: 
a main fluid flow path (from 32 to 34 via restrictor 52 in Figure 2) connected to a flow restrictor (52), and at least one transducer downstream from the inlet valve and connected to the main flow path (56), a shut off valve located downstream from the inlet valve and connected to the main flow path (18), 
but fails to expressly disclose an inlet valve connected to the flow path and calculating the control module flow rate from the pressure signal when the inlet valve is closed.
Ding et al ‘334 teaches a method with a main fluid flow path (Figure 1) with an inlet valve (140), a transducer (120) and a shut off valve (150) with a control module (160) with the inlet valve connected to the flow path (140) and calculating the control module flow rate from the pressure signal when the inlet valve is closed (¶ 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744 to incorporate the teachings of Ding et al ‘334 to provide for an inlet valve connected to the flow path and calculating the control module flow rate from the pressure signal when the inlet valve is closed.  Doing so would be combining prior art elements according to known methods (the inlet valve of Ding et al ‘334 with the system of Ding ‘744) to yield predictable results (to provide control of fluid into the main flow path).
Regarding Claim 10, Ding ‘744 disclose a reduced flow path (38).  
Regarding Claim 11, Ding ‘744 disclose where the reduced fluid flow path (38) is connected to a flow restrictor (52 via 34).  
Regarding Claim 13, Ding et al ‘334 teaches where the control module comprises a long rate of decay sub-module configured to continuously calculate flow rate based on the at least one transducer pressure signals and compare said signals to a preset flow value (¶ 13-14).
Regarding Claim 14, Ding et al ‘334 teach where the control module comprises a long rate of decay sub- module configured to continuously calculate flow rate based on the at least one transducer pressure signals and compare said signals to a preset flow value along the reduced flow path (¶ 13-14).  
Regarding Claim 15, Ding et al ‘334 teach the control module is configured to continuously shut the inlet valve to calculate a rate of decay (¶ 22).  
Regarding Claim 17, Ding et al ‘334 teach where the control module continuously calculates rate of decay based on the at least one transducer signal and the pressure at the flow restrictor (140; ¶ 13-14; where the flow restrictor is 52 in Ding ‘744).
Claims 6-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 9,557,744; hereinafter “Ding ‘744”) in view of Ding et al (US 2011/0022334; hereinafter “Ding ‘334”), in further view of Haller (US 2017/0017243).
Regarding Claims 6 and 18, Ding ‘744, as modified by Ding et al ‘334 teach all essential elements of the current invention as discussed above except using the control module to measure the resistance change of a solenoid component of the inlet or shutoff valve over at least one time interval to calculate the change in temperature of the solenoid.  
Haller et al teach a solenoid valve control system (Figure 1) comprising using the control module to measure the resistance change of a solenoid component of the inlet or shutoff valve over at least one time interval (¶ 9; 30) to calculate the change in temperature of the solenoid (¶18-19 via the pressure of the valve and the ambient temperature by sensor 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744, as modified by Ding et al ‘334 to incorporate the teachings of Haller et al to provide using the control module to measure the resistance change of a solenoid component of the inlet or shutoff valve over at least one time interval to calculate the change in temperature of the solenoid.  Doing so would be use of known technique to improve similar devices (a fluid control system) in the same way (to control fluid flow rate).
Regarding Claims 7 and 19, Haller et al teach using the control module to compare the temperature change of the solenoid with the temperature change data from a transducer adjacent to the solenoid, and determine the difference in reported temperatures (¶18 via sensors 38 and 30).  
Regarding Claims 8 and 20, Haller et al teach applying a correction value to the transducer recorded temperature based on the difference with the solenoid temperature (the “adjustment criteria” of ¶18).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 9,557,744; hereinafter “Ding ‘744”) in view of Ding et al (US 2011/0022334; hereinafter “Ding ‘334”) in further view of Brown et al (US 6,216,726).
Regarding Claim 12, Ding ‘744, as modified by Ding et al ‘334, teach all essential element of the current invention as discussed above except for where the inlet valve, the shutoff valve, or both comprise solenoid valves.  
Brown et al teach an apparatus with control valves (at least 211 or 208) where the valve is a solenoid valve (Col 9, lines 40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744, as modified by Ding et al ‘334 to incorporate the teachings of Brown et al to provide for where the inlet valve, the shutoff valve, or both comprise solenoid valves.  Doing so would be combining prior art elements according to known methods (the solenoid valve of Brown et al with the control valve of Ding ‘744) to yield predictable results (to provide for electronic flow control of the valve).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 9,557,744; hereinafter “Ding ‘744”) in view of Ding et al (US 2011/0022334; hereinafter “Ding ‘334”) in further view of Ding (US 10,031,005; hereinafter “Ding ‘005”).
Regarding Claim 16, Ding et al ‘334 teach where the control module (is configured to shut the inlet valve, measure the rate of decay along the reduced flow path (140; ¶ 13-14; where the flow restrictor is 52 in Ding ‘744) but fails to teach adjusting the shutoff valve, every 50-300 milliseconds.  
Ding ‘005 teaches an apparatus (Figure 1) with a control module (140) and a valve (125) where the shutoff valve is adjusted, every 50-300 milliseconds (Col 5, lines 2-3 teach 100-300 milliseconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ding ‘744, as modified by Ding et al ‘334 to incorporate the teachings of Ding ‘005 to provide for adjusting the shutoff valve, every 50-300 milliseconds.  Doing so would be combining prior art elements according to known methods (the verification period of Ding ‘005 with the control valve of Ding ‘744) to yield predictable results (to provide continuous flow rate monitoring).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tanaka et al (US 2006/0278276); Nishino et al (US 10,534,376)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753